                       Case 2:18-cv-01069-MCE-EFB Document 109 Filed 04/06/21 Page 1 of 2

                   1     LATHAM & WATKINS LLP
                           Melanie M. Blunschi (State Bar No. 234264)
                   2         melanie.blunschi@lw.com
                         505 Montgomery Street, Suite 2000
                   3     San Francisco, California 94111-6538
                         Telephone: (415) 391-0600
                   4     Facsimile: (415) 395-8095

                   5       R. Peter Durning, Jr. (State Bar No. 277968)
                             peter.durning@lw.com
                   6     355 South Grand Avenue, Suite 100
                         Los Angeles, California 90071-1560
                   7     Telephone: (213) 485-1234
                         Facsimile: (213) 891-8763
                   8

                   9     Attorneys for Defendant
                         Pharmaniaga Berhad
               10

               11                                      UNITED STATES DISTRICT COURT

               12                                  EASTERN DISTRICT OF CALIFORNIA

               13                                         SACRAMENTO DIVISION

               14

               15       E*HEALTHLINE.COM, INC., a Delaware                CASE NO. 2:18-cv-01069-MCE-EFB
                        corporation,
               16                                                         The Honorable Morrison C. England, Jr.
                                          Plaintiff,                      Courtroom 7
               17
                               v.                                         ORDER GRANTING DEFENDANT
               18                                                         PHARMANIAGA BERHAD’S NOTICE OF
                        PHARMANIAGA BERHAD and MODERN                     MOTION AND MOTION FOR
               19       INDUSTRIAL INVESTMENT HOLDING                     ATTORNEYS’ FEES AND COSTS
                        GROUP COMPANY LIMITED,
               20                                                         Date:    December 17, 2020
                                          Defendants.                     Time:    2:00 P.M.
               21                                                         Place:   Courtroom 7
                                                                                   Robert T. Matsui Courthouse
               22                                                                  501 I Street
                                                                                   Sacramento, California 95814
               23

               24

               25

               26

               27

               28
                                                                           ORDER GRANTING DEFENDANT PHARMANIAGA
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                          BERHAD’S
                                                                              MOTION FOR ATTORNEYS’ FEES AND COSTS
                       Case 2:18-cv-01069-MCE-EFB Document 109 Filed 04/06/21 Page 2 of 2

                   1                                               ORDER

                   2           The Court, having reviewed Defendant Pharmaniaga Berhad (“Pharmaniaga”)’s Motion

                   3    for Attorneys’ Fees and Costs (“Motion”), submitted on November 18, 2020, HEREBY

                   4    ORDERS that the Motion is GRANTED and Pharmaniaga shall be awarded attorney’s fees and

                   5    costs in the amount of £363,331. The Court declines to award sanctions against counsel pursuant

                   6    to 28 U.S.C. § 1927.

                   7           IT IS SO ORDERED.

                   8    Dated: April 6, 2021

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                 DEFENDANT PHARMANIAGA BERHAD’S
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         2      MOTION FOR ATTORNEYS’ FEES AND COSTS
